Case 2:20-cv-00020-LEW Document 34 Filed 01/04/21 Page 1 of 2               PageID #: 904




                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE

DAVID P.,                                        )
                                                 )
                     Plaintiff                   )
                                                 )
       v.                                        )      2:20-CV-00020-LEW
                                                 )
SOCIAL SECURITY ADMINISTRATION                   )
COMMISSIONER,                                    )
                                                 )
                     Defendant                   )

               ORDER AFFIRMING RECOMMENDED DECISION

       On November 20, 2020, the United States Magistrate Judge filed with the court,

with copies to counsel, his Report and Recommended Decision. Plaintiff filed a timely

objection to the same. I have reviewed and considered the Recommended Decision,

together with the entire record. I have made a de novo determination of all matters

adjudicated by the Recommended Decision and I concur with the recommendations of the

United States Magistrate Judge for the reasons set forth in the Recommended Decision.

       I note that while judicial review for substantial evidence invites judicial

consideration of the significance of an ALJ’s failure to discuss one or more factors listed

in Social Security Ruling 16-3p, that is not the same thing as reviewing to determine

whether the ALJ slavishly discussed every factor. Here, I concur with the Magistrate

Judge’s assessment that Plaintiff’s argument concerning inadequate discussion of SSR 16-

3p factors does not deprive the administrative decision of substantial evidentiary support.
Case 2:20-cv-00020-LEW Document 34 Filed 01/04/21 Page 2 of 2    PageID #: 905




      The Recommended Decision of the Magistrate Judge is hereby AFFIRMED and

ADOPTED. The final administrative decision is AFFIRMED.

      SO ORDERED.

      Dated this 4th day of January, 2021.

                                         /s/ Lance E. Walker
                                        UNITED STATES DISTRICT JUDGE




                                             2
